Tek soFFICE
CLERK’
U.S, DISTRICT COURT E.D.N.Y.

LUN(TED STATES DISTRICT COURT wx OCTi82059 *
EASTERN DISTRICT OF NEW YORK

mt mR yA _ LONG ISLAND OFFICE
JOSEPH CALIXTE, JR. TOON

 

 

Plajntitl CIVIL RIGHTS COMPLAINT
472 U-S-C. 81983

‘
— ageninst—

WILLIAM GILLESPIE:DETECTIVE OF
NASSAU COUNTY DISTRICT ATTORNEYS TURY DEMAND

OFFICE KENNETH M. COZZA‘SPECIAL. YES X NOW

INVESTIGATOR OF NASSAU COUNTY C V 1 9 5 § 9 8

DISTRICT ATTORNEYS OFFICE, PAUL. AZRACK, J.

to ap at

 

DEVORE:DETECTIVE OF NASSAU COUNTY TOMLINSON, M.J.
DISTRICT ATTORNEYS OFFICE, etal. RECEIVED
eDNY PRO SE OFFICE

I. Parties:
A. Name of plaintiff, JOSEPH CALIXTE/JR. a

 

NASSAU COUNTY CORRECT IOMAL CENTER |
(20 CARMAN AVEMWE
_ EAST MEADE W, NEW WE 121

Prisener ID Number? oe Ie Cw Ta et

 

 

nner enn tine

 

B, List all defendants.
Defendant No. 1 WILLIAM GILLESPIE :

Full aye. I
Detective /Nassn v Coun ty District Alforne ss
Jol, ttle . .

BEEIE, 262. old Covety Read

/ a
jUineola, NEw YoRK plse
Mineola, Mew work [[5el

 

 

 
Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 2 of 24 PagelD #: 2

Defendant No. 2.

b € fe m dant Ne. 3

Defend Ary 4 Ned

Defend ant Ne 5

D efendant No ’ c

 

KEMMNET CH Ma € OLZZA

full Name

SPECIAL INVESTIGATPR/DETEC TIVE

ENASSPHUL COUNTY DISTRICT. ATIRLVEYS.
Jeb Title
OFFICE | 262. oud &€ ‘oct y | Lecet

Mineo o, le, ew fonk 2 __. sel.

Addres: réss

PAV L. DEVERLE
Poll Name
at

DETECTWE/MASSAV Compt 2ISTRICT
Seb Title-

ATTB WES OFLICE , 2E2 & » Old Coe. atey | Poad

 

    

tAineola, New bel  Yeol
KAress

 

Biel WALSCH

tl Neune.

‘beret VE, [WAS AU CAMTE DISTRICT

“Tob - Tit le
ATIERWEYS CFEICE , 262 O18 Coos ry 4 Bevel

Uinecla, Maveek el
AddrZss :

JOHW 2. LONE
Full Mewie.

DETECTIVE / STATE. Poll Ce

Seb Title.

 

Valley Stream, 1 New bw fore UZBC a

 

Address

THOMAS PLECERS

“Eodl Name
de peer Ve/, VASSAL cout? MSTRLET

Tok T Title.

AIT OUWNE GS OF CLE 268 bid Cour ty hosel

Mineola, WEW EE LO
ddr ass

 
Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 3 of 24 PagelD #: 3

D afen dl ant IN eS. l

De Pendant No.8

Nofendant Nod, 4

Delendant Ne. lO

Defendant Ne. [|

Evil Mame.

DETECT TIVEL ASSAY COUT DISTRI
ATTIORNEXS OFFICE.

Teb Title

Ql. bid a try fe oce af

 

 

 

Uinecla, Meu er&  Usel

Address

BRADLEY AOL Loy

ri cull NMaimed.
DETECTIVE LA MSSAY CovAry” QISTRICT~

Tot Title

ATTORWEYS OF FICE, 262. ld Coun dybted

Minesla, VEW ORK WSe(
Address

CHRIST [AWA LUESLO
Full Nem

DEPUTY BYUREALI CHIET CF AARCETIAS OF
MASSAU COVWTY DISTRICT ATTORNEYS .,
Jeb Title

OFEIE, 262. Old ComTRY ROAD

NAW Eet AL MEM“ Fe Cle _ _Usol wn

Address

MARTHA LEVENTHAL

Full Nam 2-

Covitt APPOEWTED ATIPERME

Job Title

leur pS) stéA), MEN Oo yeun

Address

 

Ellie? Je BLYVMETHAL
ee

Jo b tet le.

YBS CHESTNUT STREET

CEDARMVAET, WEW YORK NS LE

Address

 
Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 4 of 24 PagelD #: 4

Defendant No. (2.

DeLlLendant No. (3

D efendant No. [4

Dp ete nad A vt No. IS

Dele nrndant Ne, Lo

TOVA  B. SiAiPseas

Poul. Nan

 

RESET AMT PEETPLCT Ee

Le

tb prile ~

OT MASS aa vu COUNT me oa 2672 ello EI.

Mineola, NEW wR oe MeO,
Bddr2ss

Witlt(AM -T, KEP HART

FoltName

ATTORVMEY ee

Tob t Seb title nti

C66 Old CavnrRyY READ, SUTE 20S
CARBEN CITY NEW TRE LE BO

MideesettC—“CS~Ststi

 

LEAWETH St BERWARD

Epil Name.

ATTEORWVE
Fob * title

HY pld County READ, SviTE 2é |

MINEBLA , VEW Yo Rl SOL
‘Address oO

MicttA EL. DEEARAPLEMIAN

ATTORNEY
Seb Ce4le

MH CLIWTCNW NWEMVE, .
ROCEVILLE | cen rhe, Mev! ib ek MS 5).

Address

PATRICE HAVCHEV

Poll Name

AttTeRMEY

teb Title
8. BOX ZOOS
BAB Vion), NEW oR TOA
Address

 
Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 5 of 24 PagelD #: 5

DefendantNo. |?

DeFendant Nlo. 1

Defend ant Noe. 1q

Dele | és wt No. 20

Nefen d ant No. 21

ROBERT A- SCHWAPTZ _

Full Naw ee. 7.

WVASSAVD COYONITY AETIVNE-
SUPREME CeuhT SVBEE
Tob Title

262 eld CernTRY oad

Mis EelA, VEW yeRK (se!
Address

Full Naine ——

ACTWE: SVPLEME COURT TLDBZE_
Job tr tle

WAEPO CONTY, 262 0d County el
Uineola, MEW YR 11500

 

MADELIVE SW/VEGAS
Boll Mame

DISTRICT ATTCRNET

Job ttle

WASSAV LoUNTY, 262. OLD aovntior ed
VWIWEALA, MEW TPA (50[

Addres?

| AVRA CVRRAAI ee

Full Egll Name

COUNTY DF NASSAU EXELUTIVE.

tebe tit le.
1534 FRAVELIA/ AVELVE

MIVEBLA, WEW YeRE [162]
Address

 

 

NASSAU COUNTY _

FUuLL Name
EMPLOYER pe THE NASSAU COUNTY.
Tob Title

DETECTIVES/DISTRICT ATTORNEYS OFFICE,

Judees, 1534 FRANKLIN AVEWE,

Address

Mingola, NeW Wee __|I5ol_
Addvese

 

 

 

 
Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 6 of 24 PagelD #: 6

HW. Statement of Claims
Where did He events Giving rise te Yyeur claimé) weevr ? On the.
Southern Sdate farkway, West of Exit (7 Town of Hempstead, Nassert

 

 

 

Lean bye —_ oo - ee

 

When did the events happen CCinelvde appreximate time and dete)
Ju ly uy Ze! 7 Apare Lin ately 12. SO pm, Toesdaeye_
( . coe c o (

 

 

 

Factss Cvheet happened?)

be On ~Tuly YU" 2617, ©, Joseph Ca lixte, Je 1700 92G & Neensed
Tae Se Ver, wert te pic kc Vp & passenger in Roeens, New
York (See EXHIBIT A- LICENSE).

2. Platt; LE contends the passenger wes in the back sert,

with his bele. naing®-

3. Unbeenowat to PI ai nti fC the passenger vecel drugs voitl,
him.

4. Plai atitf proceed ed onthe Sevlhern Slate Peer bee -ouxrts
his dettinection «

5. While driving von the lar war, Police Officers Willian, Gillespie
Keuneth WU. Cozza, Favl Devore and Bill Walsch made a ‘Pretevtucr|
Shop” of uny Taxi(See EXHIBIT B- LNCIDENT REPORT).

6. Officer William Gillespie had a gen pointed et my herd and
ordered me evt of my Tawi Vehicle.

T oThe ether Officers, Kenneth M. Cozea, Faol Devore and Bill

Welsch Lead thew Auns drawn aS well cere eet +he PAPSENnT Ce

 
 

Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 7 of 24 PagelD #: 7

6. Pla eit pentencls he did not give OfGeer Willican Cillespre
(on Sent do Seavrek wey TAX which he Lai lec bo advise me
of my ra bts on the Search and failed Le give Ware
‘Consent F oem te fill cat Lenleni ng the Search.

Q . Plaitif conterds neither officer, kenneth UM. Ce2za,
Peul Devere anel Bill Vdalsok attempted to )SSve me a ‘ lenses
Lovin’ do Searels my TAX Vehicle.

lO. Oflicer W illic Cillegie during is Whrrantless Seeret
ot wy Tay etl ed whet a p peared to he tue pole ebie wrypped
package’ cen sioting of d rege (6ee-EXHIBIT (-LASE ADEPTICN) «

Ile My Tax) WAS Inf emléed and me and the passenger wes
LVVES ted Lor dy vq pe S5ELOIOM «

12. Detective John. Lenge of the State Police, Vex (ley rece
Di'sten 2oboted tn writing a Fabricated and fravdvlent
acevbatory hia Stree meat stating, Sub seQvent te A trattie Step
and consent Search and “being the ebservations of your deponedt
Arel pel (C2 IHN ectigation, LWAas Lun udvolent statements vnder cath
wa his ture Felony accusatory ha strumen a(See EXHIBIT D-
TWo_ FELONY COMPLAINTS),

13. Plaintif$ contends John ReLenéo pecjured hinsel by writing
beth Crlee Statements te cover vp the ¢ retertue! Stop “of
hic Tex Vehicle and te protect Officers Willicem Gillespie,
Paul De Verve , kKeenneth M. COZZa, and Bill Welsch en ther valudtol
Step ef ny Tax Veli cle, License plate Registretion TEUCIC),

Wa Plaintifl contends there was nevera Vehiale and Trthte Law
Stop of hie Taxi Vehicle because Department of Netor Vehicles
Ah etract will show ne ticket ev indrrctivns were [SSved

ern my Taxt Vehrele en July ¢™ 20071 Gee EXHIBIT E-ABSTRACD,
7
 

 

Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 8 of 24 PagelD #: 8

IS. Plaintiff contends the Detectives William Gillespie,
Kenneth M.Ce2z2a, Pavol Devore and Bill \lalsch were all a
pavt of the Unlawlol arrest, vnlawtlol Seizure and
Falee arrest becavse they never Secured or level prebable
C4ave€ as the "Arrest Re port” indicates an act et Lrzvd
(See EXHIBIT F-ARREST REPORT).

\ “ : i _— _
lo »oThe Arrest Repert indicates in the Arrest Tibormecdtion
Sectio mn, 4 unber CT, Arrest ic) p 2) teat a OIE WW POCLLEES
Wer$ voed 26 another reverigtel EX EOE 2 +e uabewwtlly step
my TAK! Vehizle.

i]. Pleinti LE aontends the hevee he went +e in Boeens,
New Tevk te prick up +he passenger Was vader | lleqal
Aird ya la wv Corveillance by the Detectives trow Assen
County Dpetrvet AHerneys Oltice,

IS. Plaintifl contends the Detectives from Naser Coonby
be ot niet A + torney oLli LE Wete Will titer (ext lespre, Kenneth
M, CoZZa, Fool Devore, Bill Walselr, Themes Bigaers aed
Thomas Meehan °

Iq. New ther Detecti Ve act SEL vred on Wweorrant or ar-therizction
te Gurv e1| the p rivate p roperty Where LE pleked ap th-e

p Ar SG EnAEL whi e Ln the mechanics Uy Lomp terized Pole
Camerr was being i lleg eclly curd vn law tally wis vseck
LA violaton ot privacy nig lere whieh this werrentle és
Curveillance Yidee to bel no} vnlaw-ully used against Me,

2b. Plaintilt contends his falee Areal, unlewtol arrest and
Ln law£vl SEi2WS ek violated Lid Censtiteotion | rights
+e be Lree from Prlse jmprreen meat by these eight

8
Case 2:19-cv-05898-JMA-AKT Document1 Filed 10/18/19 Page 9 of 24 PagelD #: 9

Detectives, Willizan € illespie, | Kenneth M.Cozz2e ty Favl Devere,
ai l4 Walech, Themas Biggers Themas Meehan and Bradley
Melley, and John R. benge-

2)» Dete ctive. Bradley Mel | lloy was alse part ot govering Wye the
i tleg al aicl unlawful S-+to p of my Taxi Since he acted in concert
and acd and abetted dete etive Jeolur RB. lenge i Te acct oting
ia the Alar patie of the Do beredveal Stop" eevee of & ML ehicle
and | Tratfe Law Sto p whieh was | (See EXHIBIT G-
page twe of INCIDENT REPORT, Section NARRATIVE).

L2 « Pl laintifl tontends that all erg ht Law Enlercement #Plicers
ae Detectives, Willian Gillespie, kenneth M. Coz2e%, Pavl bevere,

IL Walseh, Themas Biggers, | Themas Meehan, Jehan RB. benge
and Brad| ey | Holl ey hod celal and conetrvetive Knerleda2
of the Tax havi jng & passenger ii wy the backseat and thed
when the fel lony Comp laints Were written, that Ko ezcin
not be chavaed with a Criminel Poesession of cc Contrelledt
Substance offense atewding to the Laws.

22 6 Plainbi€l pontends the Crimincl Vo seeesion ef x
Controlled Substance Chatute. when prep an Aq the éharges
were ell Enown by the detectives, Willian Gi llespie,
enneth M. Coz2e, Prol Devore, Bil Wwalech, Thewmas Biggers,
Thomag Meehan, John R. Long Vv and Bradley Mell ey which.
Lam exempt from being chavaed valawtoll Since TL
ain cc licenc gccl Taxi Dri Jer(See EXHIBIT _H).

24, Plaintiff contends Deputy Burea Chief of Narecties Christiana
MeSloy Ae) rived me of m rights ender coler ef law when she

San chHioned panied authovized two Preudvle wt Fe long Coeur plain ats ho

9

 
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 10 of 24 PagelD #: 10

he valawtl [ Y vse against y€. in being charged woth Cr
\

gninal
fesse 5S 5 Or et AG

foutrolled Svbstance in the Firs and TLirel
Degree dve to having actet | ayrel contr tive Enowleda & that
LL hacl a VeEAr pa sbene Er FA ny TAX | and agreed with the
Felony Comp laracte whieh Che knew wevld cavsé mé-—+lo Le
fa lee jnprvéoned against ay will (see EXHIBIT T- CASE
ADOPTION, , Betton page, Section i WASSAV COUNTY DAIS OFF ite) .
2h. Plaintiff Contand the Deputy Bvreav Chiet of Marcotles
Christiane Ue Sloy 13 congpiring with the Detectives, Willian,
CC) lles 12, Kenne Lh wl. Co22A, Pavel Devere, Bi I| Walseh, Themes
Biggers, The mas Me é han, Tohn EB. lenge aurea Bradley Molloy
in keeping née unlawfully imprisoned te protect theur fin
thew Lx ge LCE bt and un lewty l Sel2ure.

26, Plainti fl contends the Detectives Willian Gillespie,
Kenneth M. Coz2a, Pavol Deveré, Bill Wa Jech, Th omc & Biggaers,
Thomas Meehan, Tohn 2. Longe, Bradley 1 alle y tard Christiana
Ae Sloy Ave vtili2ing the Luyfse rre sl, vr lawll 6e12er€.,
vn law Ll arvéet to mal ferously (Ivoe€e vte me pith
vn lawtlly eG charged with Crim pnal Mpbsession of x
Contre Med S bhetaneee

O17. Detectives vl il ann Gillespie, euneth M. Ce

PZLA, ex vl De Vere ,
Di | lla | 6th, Th Pnras Bigae rs; Thomas Meehan, Soha a 4 lenge, Bradley Me lley,
ane Chr ( 6) OW MeSloy meri CU te isn a5 oy CAE SE. cheovld by 2

d ela ) ed e

STATEMENT OF FACTS-FART IE

28 ° On. Oy~ abevt Ju ly — Avquet, 2017, Pla pact) PP LVerS Covel appointed a
Attorney, Marthe Leventhal Ap AH Lb1S+ in pre perlig Ais CABE oa

10

 
 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 11 of 24 PagelD #: 11

2g. Attorney Marthe Leventhedl never provided me with the effective
neeistanee of Covnge| to atdin ms exonerction pan the vnlaccto|
Charges of Cyjminecl fo S6 6251 0n ot a. Lontre Me cl Cb santé im JLo.
Livet and Third degree and Con spiracy ty the Second Degree.

3D AHorney Martha Leventh al had acetal and conetrvetive.
knowledge of the fact FE was exempt trom being Charged
with the pear passenger Smee. che Knew ££ naca heensed
Tay Srivere

3). Attorney Martha Leventla| deorived me of mr rig Ate vader
deoler of law +o bé free Lrom false arrest, wa lawkl arrest,
VA awe Cel2vype. ) Kylee i'm pr soe met, enlawtel vn prvseumenit
and mallei evs pre Seevt ren which she del berately ane
intentionally Larled +o Seek my Rumediate release restl,
Dismissal Mot; ons Which she Knew the two felony Comp lambs
cons bt oF dravd and per ported. éhatemevrts by the hetective

Toba 2, Lengo, Who She WL 6 protecting from th 2. Crave «

32. e Atte ened mM o cther Lieve athe Vv folecte ad my constitets Cree (

proeec utor's Cat $€. enel feciled +e relieie

rights lay aiding in the |
me of the False ¢ harge spas atavor to the prosecution’ ease.
33. Atto ney Martha Leventhal MNotien te dismiss my case
Should be denied.
STATEMENT oF FACTS

 

ST. Plaint PF Fired attern ey Mavtha Le verthal and retained
another Attorney, ELLIOT J. BLUMENTHAL te act hes

yvelease e

Hf
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 12 of 24 PagelD #: 12

35, On ev abool the end vf Avgvet— the end ofS eptember, 2017,
attern ey ELlieT ¥. BLvMEwTHAL wae cid ing Hh e presecster,
Aesietant District Atforn e”/ Tove 3, 3; peer bey nal jeiovely
p PUSEL vtrng im 2&. by del herate Ky erred infewl7 enelly petvsing
to Solbynit A c Joni osal Motion of the d Cu Kbarg 2s.

36. ElLLieT J. BLOM EV THAL ‘ndertiona ily jatberterred cor tl
WWE dest ry Ing ect + he. Coreand Jury to CKPUSE the. prese@cotrr
Tova B. Ol np Sen we cage wh folk xr wypeld have revealed ta
the brand Jury of the Pretextval Ste p and falée arrest
and false charges Since Tam ax Tax) Driver whe hada
yA pa 22 yr | CV LA mn) THK Vehicle,

37, ELLIOT TS. BLUMEVTHAL. ad eliberately Gave wre bead advive.
net +o +e otity at the Grand ery arr d Enow in4 te testihy
weld have ected JA my) re (2x6. and AS faver fo the
pre secvtor Tova &. Shmpsorr, woevld not geck. my relerse.
dve te the e<éin prion of beng charged with Criminal
pessession vb a Controlled Substance»

38. Plait contends Ktborney ELLIOT T. BLUMEVTHAL. Lad
aetvyal guard con strvucthve knowledge that LT wars BE Ine
malretevs \ p resected by the. pre sector Teva B. Simp Sen
and vebted to ard in my release fron the valecwlol
dy “4 Charges ae he Consyl rad with Tova B. Sin poen te
lLoep in @. under La lee arcest, rnlawdul arrest cnlels|
Sej2ure / alee 1 p ri Sew meorty prlawfol Cp WISOW ment anid

hig m otien to disuniss bay CASE

. —
. ~ 1 ae & ; eg
| malicievsS e! o$€cvrtle Wy

Sheovid be denied °

|
12
|
 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 13 of 24 PagelD #: 13

STATEMENT OF FACTS
STATEMENT OF Fas

 

39. On er Ahevt September 28% 2017, Teva 2B. Simpson, Jager
County Aesietant Distriet At fern <y of the Ctreets Narcotics
Cang BvreAa’ avrang ed tor « Grand Jur y to have me. in dieted
evr fravd ve at, pe ‘) ae ed té ot revs are fel SZ CfirdenneritE ancl
al wavrawtle SS Sarve: Mence. Video and idles ally aid vn lowell
obtained ¢ rugs ef A vulen sentéd Search ef a Taxi Veliele .

JO. Teva ZB, Ginaps en delih erately and potentionally end nla fully
charged me with a Criminal Vv 6$E 65 (Orn otha Cortrelled
Sub stan 22 ln the Lirs ancl Thurel Degree and Con tpiney ja thee.
Qorcad beqree, wheels LAS A heensed Ax Dro yer wth A
YAY Pas FeV Ger Lam exempat trom bei charged with
aun i venrinal, fp E50 55) Cr of a Controlled Svbs tance,

“| e TOvaA B. Sensor viilized tye vdvlen t ntormection fren
dwo 4e (ony Comp laints to obtain fer jndictnerd,

W?  Teya B. Simp Sern vitlized a warrantless Suevel lance Wile
be obtain her indictment.

43. Tova B. Simpson veilized divas ebtamedtroma bretextarl
Stop ef a Taxi Vebrele te ebtam her indictment,

44. Tova B. St mp gon had actvaland éonéetrvctive newledepe of
Detective Toln R. Longo's fravdvlent contained fe long Comaleurts
aud retvoed te corpect them which che enew wovld be vsel
In hev mel Cie VS pre cecvtion of the Plaink fe

YS, Tova B. Simps on Vielated my constrl trencl FG Ats te be.
free. from malrelevs prvsecetion ; falée arrest, vn [avo Lo |
Se 12. ere ; Falee imp rigonm ent, Vn law Lol 1 pr! SOniWMEe wt, her

motion bo Oigmio5 my LAA GE. should be denied.

13
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 14 of 24 PagelD #: 14

ALE MENT OF FAgTS
AP

 

 

Ye, On or abovt September 29" , 2017, Teva B. Simpsen, Assistant
Dretriet Attorney ot the Steods Nave ots 0é Gane) Brea, oblained
her indictment predicated Lown fypavd of the valawfoll charges
ef Ciaran Possession of A Contrelled Sbetance in the Firel and
Thane Degree and Conspiy acy In the Secon d Degree aegajwst Flue

Placuti Lf,

a

STATEMENT oF FAGTS
PART we

47, On or about bcteher —Novembeér, Ze/7, Plaintitl atte
Firing (ELLIoT T. BLUMENTHAL), retained another attocney,
a Willtam J. Kephart who had actual and constrvetive
leno | edge et dhe lwo fraudul lent fel ony CO mp lairts writen
by Detective Jolu b. Lengo and Knew DE could not be cherged
with Criminel Posseesion ofa Controlled Cobstance and Conspiracy.
HB. Plaintiff contends as a taver to the Detective Toln &. Longe
- Tova PB. Simp 6or, he vetused to have. the drug Chere S
An cd wervrantlées¢ Corvesllance. Video dismissed le help ard the
pre secuter, Tova B. Simpson and Detective Tebn RB. Longe (4
thew maliciers prosecution te have me: eventvally convicted
on the fravd vient a havges,
HO, Addorn ey William T. Kep herT conspired rth the pre secotor
Tove B.- Stang son and Netective Sohn B.lenge to bee, pr 2 IA

Sect { vuder False Arvest, vnlawtul Gejzvre

/ lbe jm priser pn eer t
unl cow fvl im pr SOU ment Le nel VEL [ ce 10S pre Sect on , Ai s mettle
to d (S11 6% Wy CASE. ohevld be denieck»

STATEMENT OF FACTS
PART AZ,
50. On er abot the end ef Nevember —pecamber, 2 2017, Plarndts Lp

-etained CANE ther attorney atter £ ring (/ fi iti lieu J. Kep havt),

i4

 

 
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 15 of 24 PagelD #: 15

Plaint Af receives Court a ppein ted attern 4) KENNETASTBINARD,

Bl. denneth St Benard had xetval and constructive Lnewledg @ that
the Felony Comp larats consis- of tra ve anel perjured testimony
ana Lialee statements end that © WAS exempt fren b <I
charged with Criminal freseccion ef a Controlled Svbobanes and
Cengpiracy becavse he Knew the prose cuter Teva B.iGimpsen
dod not hewe a warrecerty for the Curveillaneé Video.

57, Kenn eth StBernanvd vefvsed to gid in maf release from the
falée. sev re St Lor A False imapri denim ent aad LPAS conspiring with
the pre sacuter Tova B. Srmpgen to k2éP me in Jail against my
will ad za Laver which he vetoed te Disemjes the. cheerqe © vpen
aw Metion ana VAG allowing wr-€- +o be. malieieosly prosecuted.

B38. Kenneth HBerrarnd m etjen te dismisé pay Case = ould be denied.

“ a TEMENT OF fRers
BY, Plaintift, en or abeot December, 207 —May 2a") 20l, retains
another atterney, MICHAEL. DE GARABED/IAN whe frou the
beg bin AIG of being atbached to my Case aend having actval

, a ; \ ,
| Lr d CCA stivetive Kaow ledge eC £ Lin €. L CC) ng CS Cop - TO ha b.2/n ¥

 

Chara ed with Crim yen al Ly S62 551010 OF A Controlled Sub stance
and Knowledge et the Felony Compla bat’ Consisting of bravd
aud the prosecutor Tove B. Sem p BEN vbile 2ing EX rwrerrantless

S Vive ‘ I AHO? (ide Ce cena the pega aud vn (2 Lee LAL fretextval

Stop of my tari Vehicle, LIAS CONS irlag with tova B. Pimp seer
to allow me €0 pemeain IA Jacl Agen st my réll vacdey Ly lee
aerveet , falee jun pry enue ent, vnlawtl Imparigenment oe nd te
be mealices vsly prosecvted with a pndictinent based trom
fra udulent €ViIAenteé,

iS

 
 

 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 16 of 24 PagelD #: 16

65. On or abevt Fe brvcry 23, 2018, the rear passenger of the Texxi
Vehicle pleads Avi Ly to the drugs Coond in the Tax: and scape
full responsibility of the drugs (Coe EXHIBIT SD).

SO. Michael Degarabedian “6 « Favev to the prosecuter Teva B.
Pimpsony refused to aid in my release tran the valawful
Charges and lenew F was being malic lovely preses uted, his
motivu to dismiss ny pase Ehovll be denied.

STATEMENT ©f FACTS ~ PART DE

57, Plainti LP fired attorney (Michael Degara bedicn) wl
petained another attorney, PATRIGK HAVECHEY whe en
ev aheel the ened ot Mey —Jvly qm, 218, whe hac actval
cnt comets ANE knewledg e of the travdelent Felony complarats,
he- ad Knowledge 4).é proseccter fovea B. Simpson ee sing
a warrantee Cypveillance Vileo as evelence med Lo
the fretextval Stop of hrs 7AX/ Veliia/e, delibendtely anet
ha tentyeona (ly retused do cared in my release, wh hope Lees

L wast exempt Lem by cing ehary cls th Covntnal

fesse92 (er of & Controlled Suistance. and that the rete

passenger plead quilty fo the drugs Poond 1, te Txxi,
allowed me fo be mralieovely prosecuted by be prosecutor
Ton B. Ot mp Sev) «

58. Patricle. Haughey metien te dismise ry Ck Se ehevid

be dened:

STATEMENT ©F FACTS
PART

S7 2 On er About Sune 26%, 2016, Plaint PP nrceilect x letter L he
\Lomevable DIOTRICT ATTERNEY MADELINE SINGAS of Nassau
Fo ey. ey release whieh L received no answer

(cee EXHIBIT K).

IG

 
 

 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 17 of 24 PagelD #: 17

STATEMERMT OF FACTS PARTRE

 

 

60. On era beut October, 20171 — Tun e. , 2ele, Jvdee Reberl A, SCHWARTZ
pre ide OV e-y~ mr} Crim rel An5€ wwly holy he. Lreref actal ened
Aon etrvcdy U é K, rod edge of rw} Stectvs LER / 1c ensed TeX? Driver
zc here cL PREGENFEF in Lhe PELE ba ck accel whe ALL epled
respensibi ly fo dhe dyrvers fornd jn ref TAX / whiclr the

, ( ; x >)
pa S$€n4 er plead 4 vilty befor &. Iain Or (2/2 /18 ©
L
él. Judere Rebert A, Schwartz deprweel me ot my rd Ads oncler
. yr . f- A Joe
be lor ot law bo Loe. Lpe€ Frem L“fi hewted perp sonment, vee (se
/ a , \ _ . : . fe oy . 5 spe :
AVres ft, Let lau tel SeizZ ure, fat [se pra peis onmerat and i$ « (ewe
dhe presetter Tova P. Srinpoee to LV. (ereusty Pv Ogee vt]e me
wth bya ved uv pen the Courl, : |

2 “Juda 2 Robe-T A, Schwerte bad actal and constrretive
Knowledge that Me a resting Netectw& of Mabie Covert y
Dirstrce r Al /4 er fy eys ptt ree wiede a Pelerxtez G+ Of wr ¥
XL, Ao wEer€ Lv’; Uva Ci lespie, Kennel Al. Co224 ,
Lan | Devore au d Bill Wialech “
ES. Tvdge Poke TA. Schwee tz. had achaland consteetive
ke, powledge- Phe presec tor ents wh Wy cha rged we wtth
Cr ronrnerh focsession ota Contre led Sbetance and Conspiracy
aud Knew LE was €xeém pt frem Le o g aha rged wei a Vai
Dri vevy aad asa trayver to the prresece tor Jove B. Simpseny lett PASS 6
6Y . Vedge Ro b er? A Sch wee t2 et Lowe A JL. presecuper Tove £.
burp Sen depri Ve pie f my vrghts ender Color ot baw te be
tree of A vA a 12700 pre ects on venet yedrsed fe Subiatt his
bien plotron do dysmiss the pre beeutor’e Malicwers

prosecitren Case, Lis mm otfjon te Ai sual ss my Ca5@ Shovld be dented,

7
 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 18 of 24 PagelD #: 18

STATEMENT OF FACTS-PARTXIL

 

'

65. On er aboot Tunel™— present, 2018, Jodge Teresa k, Comisan
presided over my criminal case aLterTidge RoberTA,Sdrite)
and Sle Lod actel and Lon ct-vatve knowledge over the
réves pt my CaSe involving we being a breenrsed TAX! Driver
aud the fx ct © Leer exempt trom being Charged wel tls
Levin faerl | Potse SS/ 24 of a Corto led S bh obene Ey

Lb. Plain PE Subun(fted penerers Piismn(ssal and Seveauce
Motors ia SpporT of “y dxlee A crest, fr [ewe panpri Ser wcewl,

Ua lew? Len Prison men o a .

67. Vpen internation AN A belet, Tdge TEvesa Ke, Cer ri G ai |
AS aver te the preseccter Tova DP. Simssory, petvsed
bo disurlss wu y case von the law and allowed Tove B Sioapson
te aaalicvoesly prosee te ME Pr) false Chet (GES,

6B : Wage Teresa BK. Corriga A allowed Jova #. Simpson vIli2&
‘La val. pon dhe CouvT ( through her warrantless Surveilanle
Video, perl vied feshinony and tals Statements Apo how
Felomy Lompla ots Av A dy vate from A fretexhal Stop ot
my Taxi Vebiele.

bf. Julge Teresa Fe. Corr gan retveed to relazse ime On or
cboel AvagusT 20,2018), on my Lnmrediate Release Ueto
which Ve pu osecctor Tova p: Sipip see led fo Shut
her Answer ALfbiyrmatiror which the Las wew Cor cedad-

TD Ivdge Teresa kK, Corrigan retused te dismiss the Indictment
wlivch was ebtainee thro vag hs trav by the preseeoter Tova B.
ST pseor Aid 1S “ding thé pre secvter Teva ©. Sirnp) Fon te
deprive me. ot my n4) fe under Color of law te be free

18
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 19 of 24 PagelD #: 19

fron illegal detein ment pnd Tova BB. Sim goons malicarerS
p prosecution.

7], Judge Teresa l. Corrigan for Censpiring we th the proseciter
Teva B. Stenpson In her malicious presecction Case age lnst me,
aud zl kb wtr 4 LA vd ype the Col 0 throw h Feeder ped evdente
vl the prosecetor Tova &. Sungser, her metron fo Avsia>ss
may race Shell be denied.

STATEMENT OF FACTS-PACT REL

V2 , On pp abouT July 2S", 2018, Marutell Senta fetfer Krew
US. (ote Ser Vie € Concer alad a velaretel Jin srisenmreL,
Lulee arrest, Lu hawt Sepevre, hi.
malilrevs pose éution aud received hea id or aceistance -
trom the Mx SSA Coun fy Exec hve y Lavra Curve Gee EXHIBITL) e

73. PlaintiF® contends the Coonty Executive Lawa Crrran has
the. power +o direct the Waséav County Aystrret Attorney
Cslelrre Singee 5) to evder my immedi até ye lense trou 6 eines
valawtelly charged with Orintrnal £e66e%$ien pha Cubeolled

€ pnp aa) ‘S Per merrt- E71 af

Svb stance and Conspiracy Sure’ FE Mstviet Attorney
(u adeline S nga has acticl and constretive kaewledg 2 Ahect
Laan ekempt Zroun being charged w/the aay drug s So
lfeen Seal TAS/ )riveve
M2 Plaintiff contends the County Exeetue of decsar lowly,
Lavra Curran ts allow 'n Lw€ 4 be mralrelorsly progacetack
by Wasser Covrtp bistijet Ad Torney 6 Office and Syreme
Cort Wedge, Tova 8: Simpson ancl Teresa K. Corrigan,
lavva Curran’s M otiow fo dvémiss ny case shotld be

d 2nié A 7

(4

 
 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 20 of 24 PagelD #: 20
STATEME NT oF Bees

15. Plaintiff contends the County of Nasaed and by its
Execctive Lavra Curran ave yespors.& fe. Lor prevedta4 Aber
iajory to me verth the. Lilee arrest, false imprisenmet, voleatal
han prvsenmn ent tnd wiealisiovs prosec vtion ef Teva Ib. Simpson,
the Assistant Districl A Hemmer and Judge Terese +.
Corll gan, who (1S now pee ding OVEr me CASE,

M.- The County of WASSAV /$ pespensilale for /'f6 erapPlop ees,
whe ave William Gi Meggle, kenneth MM. Cozza, Parl Devere,
Bill Walech, Themes & gqers, Themas Meehan, Bradley Uelley,
Chyrstp ara Nhe Sle , Madeline Sings, Judge PR oherl A. Selwartz
wheall ave attached fo the liability oF me viletolh
heiag Cha rgeck with Crim iret P06besbien of a Coritrellec Scbstene.

7]. The County ot NASSAU throceh ifs Execdive Lave Cwtan
IS 4 lowing rune to be feelsely imprigonéel ae Wie wy) wor ll
“vic malicvevsly pre EG vtec -

1B. the County of WASSAV throgh its Exec ive, Mot en te
dremiss wy case shold be denied.

17, Plarnti fl has specifica ily placed Wr S epee role Se/P-acklressed Stamped
envelopes, with exzeh individvce [ Acme, Medeline Sineqas and one
mith Lavra Corvan, prep eve addressed znd Sealed, p hiced (ea 4
Wa boa Covaly Ter l VS. Peohal Serie in hovse Mailbox, vobiels
15 always locked and opened “y Adunintstrative Stu a vlc CPEs
the lock, removes the marl ane deliwers it fe proceséjna for

Vo. fostal Service to deljer fo therr sepenite le stinactionrs.
80. Delendclaun t li liz in Gillespre viola ted taf ye 6 Bazi /
/ Y re yy MEW a WEY + vu Gf Ls .

20
 

Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 21 of 24 PagelD #: 21

Bl. Defendant Kemet. MU. Cozz% vielated vag YOST BT ad (4
Amendment rig hits.

62, Defendant Fad Devore Violated x 4 YO OS” B™ arc 7
Amendiatent ree) LAS,

88. Delomdant Boll Welsch vielded nef VS BF cared YO
A méndaeénrt ig hts ,

Be, Detlendant Tohn R. lenée vie labled wi Vv ye 7 BP nel (of
Amendment rig bts.

&5 o Detonelant The meas Biggers violated my Yrs oa OF ed
14 A mendiunrerrt rights,

eb. D efondant Themas Mee lar viclated oy YO 5 BP san
1U® Amendment rrq bts,

67) . Netlendant Bradley Molloy violated mn y s* BT ed (UY
Ain ened a ent rif Lh ts,

BB. dD otencant Christiane MeSloy violated my a Bead (9
Amendinent erg hts

G7. Defendant Martha Leventhal violated my 6%, 5% MT 8T
Amendnent rg bts,

G0. Defendant oe T. BLUMEN THAL vielated ny S Sh Lm BF
11” Amendment rv

va Deten dant TVA ~ Clim PSon violated iy fas” 5 7 enol
14” Aun erduent re Ads.

90, Detencent William ST. Kepharl violetect my 5m 6 B™ are
147% Aneadurert pig bts. oo
73. Defen dant Kenne H, St Bernard Violafed my a” é Boa

IW Amendment rights,

al
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 22 of 24 PagelD #: 22

Y  Dellendant Michael Decarchedian violated in y SOC, Lo
Ard 6 Aun godin ent vights.
GS. Detendant Patrick. La vehey Vio lected my Bb B™ andl
1 Aan eodment ria L4s, |
0b, Delendant Robert A Sebwarte vielated my 57, C7 anc
” Ainencdiment r yh fs,
77, De bendant Teresa E, Corr ga »n vielated my om BAR and
19° Amendarent pig hts.
90 « Deten dant WMADELWE S)WEAS vielate df eu 3B”, BY and
IP! Ainendintnt +) gh fs,
G7. Deterdant LAvra lvrran vielated my ov 2 and /Y™
Amendment peg ATs,
100. De fendant NASSAV COMTY vlelA fed boy 5”, B™ nc [YR
Amendment re" Lts.

2.2,

 
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 23 of 24 PagelD #: 23

il. [njurtes. ie You are claiming injuries asx pesvitofl the events
yeu are Complaining abet, deseribe yeuvr Injuries and State
what medical te eatin ert yeu reQuuvéd, las medical drecctinent
received °

M Injuries Ar’. more psycheolegica!| thaw physical

J Al. / hag he ? ed

 
 

 

SF _have trevble sleeping and resting.
I alt beparton eat here at te TF
we cope with my anyredy and breve, £ take

@ ole £4) toh £p ime Sta y Sane in the Jacl. Cn

_Sometines £ have night mares bt the(Zlolt) —
helps ‘ The St LEDS Tensi OA, pest tra vase Shrek et

- t pf ‘ j
A a [ t LIN has me OTT bal. AALE- betav $@. To ACVey~

 

been 1 Ja al before werd pts beer OV Er A. Veo Aber Ue

« \
L recede’ pertodye Counce | Sesq.ens with the pey cl
" 7

 

 

 

Necteors te mae Ke Sure EV Erg Hing iS alu ght.
\J I AS

 

23

 
Case 2:19-cv-05898-JMA-AKT Document 1 Filed 10/18/19 Page 24 of 24 PagelD #: 24

apt en sant nt inte tne teint

 

i Reliefs State var back C2. lief yeu CATS. seeking if yev prevail on yeur cemp lew,

__ COMPENSATORY, FORESEEABLE, MORATORY GENERAL,

CONSEQUENTIAL, PROXIMATE DAMACES:$20,000,000..00..

+o

PUN] TIVE DAMAGES: $6, 000,008.00, fo HALIZIDUS.
MPA ALSE IMPRISONMEN 7, FALSE ARREST

FROSECUTION
UNLAWFUL IMI rel ISoNALE) i T for violating my 495" 6"
BE nnd AMlENMENIT BICHTS, TITLE 18 Us S0.824) 242"

for deprivation of Rields Poder Color ef Law, Conspiracy A Atawst Kyedite and Atterney fees,

l declare under penalty of perjury that on FONE I delivered thie

Comp laint to pri seri avthorities at Nassav Covaty Correctional Center te be mailed to the
of

 

 

United States Dietriat Court bor the Eastern District of New York.

( declare. vader penalty of per] vey thet the forey bing 16 tive aud Corredt,
Date dt Y) BLP Howl Gp 0
! Signatore oF Plainti( LP re

NASSAL) COUNTY CORRECTIONAL CENFR

Name oF Trison Facil ty or Address iL notin carceratel

 

100 CARMAN AVENVE-ERD/IO_

 

EAST MEADOW, MX
a SS Y
Addie $s renee

MOOYTNF

tat

Priganer ID

a4

 

 
